— Judgment of the Supreme Court, New York County (Stanley Parness, J.), entered February 3, 1989, dismissing appellants’ CPLR article 78 petition, unanimously affirmed, without costs, for the reasons stated in our memorandum decision in Matter of Flynn v New York State Urban Dev. Corp. (154 AD2d 263 [decided herewith]).
We add only that the separate agreements regarding indemnification and funding by the city, the Metropolitan Transit Authority and the Public Development Corporation were correctly held to be extrinsic to the lease agreement and therefore beyond the scope of section 6 of the Urban Development Corporation Act (L 1968, ch 174, § 1, as amended). We further agree that the incorporation of a term permitting the developer to terminate the agreement in the event litigation substantially delays or adversely affects its implementation is entirely appropriate. Concur — Kupferman, J. P., Carro, Ellerin, Smith and Rubin, JJ.